UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-2124


DEBORAH REYNOLDS,

                Plaintiff – Appellant,

          v.

SWIFT TRANSPORTATION COMPANY, INCORPORATED, a corporation;
JAMES H. SLAYTON,

                Defendants – Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:07-cv-00457)


Submitted:   May 14, 2010                     Decided:   May 28, 2010


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Deborah Reynolds, Appellant Pro Se. Mary H. Sanders, HUDDLESTON
& BOLEN, LLP, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Deborah    Reynolds       appeals    the   district    court’s       order

entering judgment for Defendants in accordance with the jury’s

verdict in Reynolds’ negligence action.                We have reviewed the

record and the issues Reynolds raises on appeal and find no

grounds   for     appellate    relief.         Accordingly,      we    affirm    the

district court’s order.          Reynolds v. Swift Transp. Co., Inc.,

No. 3:07-cv-00457 (S.D. W. Va. Sept. 2, 2009).                 We dispense with

oral   argument     because    the    facts     and   legal    contentions       are

adequately    presented   in    the     materials     before     the    court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2